Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 11/19/2021; and IDS filed on 11/17/2021.
Claims 1, 5, 21-25, 27-30 have been amended.
Claims 1, 5-6, 8-12, 14-30 are pending in the instant application.
Claims 6, 16-21 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claim is rejected because they do not identify the structure, material, or acts set forth in the specification that would be capable of carrying out the functional/physical properties recited in the claims, such as “a texture value of 11 N or less 4 weeks after preparation, wherein said texture value is measured as a peak force necessary to push a sphere 5.0 mm in diameter to a depth of 2.0 mm into a soft chew weighting 2.5 g with a velocity of 1.0 mm/sec". It appears from the specification that these claimed functional/physical properties are achieved from specific formulations that contain specific ingredients in specific amounts. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the ingredients and amounts of ingredients which makes up the formulation must be clearly and positively specified in order to place one of skill in the art in possession of the claimed tablets with the desired properties. It is precisely these amounts of ingredients that determines the desired properties and without which, one could not replicate the invention.
Note, it appears this functional/physical property reads on the desired softness of the composition.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “wherein the non-starch solid excipients and non-water liquid excipients comprise at least one of humectant, a solvent, a softening agent, and a lubricant”; however, claim 1 has already recite at least one of these ingredients, such as glycerin in claim 1 is a humectant, and triglycerides of fatty acids, such as caprylic/capric/succinic triglyceride, is a solvent and lubricant (see NORDGREN reference is necessary). It appears these limitations were used to describe a broader scope of solid excipients and liquid excipients, wherein claim 1 has been amended to a narrower scope.
	Note, it appears withdrawn claims 16-21 have similar 112 issues, wherein the claims are not further comprising, but rather describing/narrowing the solid excipients and liquid excipients scope which is not the same narrow scope as claim 1. These claims will need to be cancel or amend if claim 1 is allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10-12, 14-15, 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORDGREN et al (US 2016/0347829) in view of CHAU et al (US 5,637,313).
Applicant’s claims are directed to a starch-free composition comprising of: dibasic calcium phosphate; microcrystalline cellulose; glycerin; and triglycerides of fatty acids with carbon chain lengths of at least C6, such caprylic/capric triglyceride, wherein the formulation has no water.
NORDGREN teaches a soft chewable veterinary composition (see [0102]) comprising of: 1-20% of solvents (see [0104]; [0105]), such as 3.15 % of caprylic/capric triglyceride (see [0104]; Table 33), which reads on triglycerides of fatty acids with C6 chain length, or water (see [0104]), wherein no water is used when caprylic/capric triglyceride is used as the solvent (see examples, such as Tables 33); 5-15% of humectants, such as glycerin (see [0112]-[0114]); various fillers known in the prior art may be used in the soft chewable composition, such as starch or soy protein (see [0106]), wherein starch can be avoided by using soy protein (see examples, such as Table 2) or other known fillers in the prior art; disintegrants, such as cellulose (see [0117]) and croscarmellose sodium (see [0117]). Additional disclosures include: lubricants (see 
NORDGREN teaches using fillers, but does not teach using specific fillers, such as dibasic calcium phosphate and microcrystalline cellulose.
CHAU teaches soft chewable dosage form, wherein the prior art had known of buking agents, which reads on fillers, such as dicalcium phosphate, which is dibasic calcium phosphate, and microcrystalline cellulose (see col. 4, line 12-20), in case of celluloses, these agents can also serve as reinforcing fillers (see col 4, line 19-20). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate fillers, such as dibasic calcium phosphate and microcrystalline cellulose. The person of ordinary skill in the art would have been motivated to make those modifications, because these are functional ingredients of fillers, and reasonably would have expected success because the prior art had used these in soft chewable compositions as filers/bulking agents.
The references do not specifically teach adding the ingredients in the ratio amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the bulking/filling .

Claims 1, 5, 8-12, 14-15, 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORDGREN et al (US 2016/0347829) in view of CHAU et al (US 5,637,313), KANIKANTI et al (US 2013/0197006) as evidenced by EMCOMPRESS (https://www.jrspharma.com/pharma_en/products-services/excipients/fillers/ emcompress.php (downloaded on 04/13/2020)).
As discussed above, NORDGREN and CHAU teaches Applicant’s invention.
The references teach using dibasic calcium phosphate as a filler, but does not teach using more specifically dibasic calcium phosphate dihydrate.
KANIKANTI teaches a non-starch soft chewable (see title) composition suitable for delivering active ingredients to animals (see abstract) comprising of commonly used ingredients in the art, such as: a disintegrant, such as microcrystalline cellulose (see [0139]-[00140]; and [00182] at Table 3) and croscarmellose sodium (see [0033]), to disintegrate the composition relatively quickly upon administration (see [0008]); a humectant to soften the soft chewable, such as glycerin (see [0146]; and [0182] at Table 3); an antioxidant, such as citric acid and alpha-tocopherol acetate (see [0157]); and preservative (see abstract), such as potassium sorbate and benzyl alcohol (see [0160]); surfactants and wetting agents (see [0115]); antiviral (see [0121]) active agents (see Emcompress anhydrous, which is calcium hydrogen phosphate (see Table 3).
EMCOMPRESS teaches Emcompress is dibasic calcium phosphate in dehydrate or anhydrous form and commonly used as a filler.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate dibasic calcium phosphate dihydrate as the filler. The person of ordinary skill in the art would have been motivated to make those modifications dibasic calcium phosphate dihydrate are commonly used as fillers and reasonably would have expected success because the NORGREN teaches using fillers.

Response to Arguments
	Applicant argues that none of the three references cited by the Examiner for Rejection #1 (Nordgren, Chau, Kanikanti) discloses a single starch-free soft chew formulation for oral delivery of an active ingredient to an animal that includes both dibasic calcium phosphate and MCC, together, at the weight percentages and weight ratios specified in amended claim 1. 
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate fillers, such as dibasic calcium phosphate and microcrystalline cellulose. The person of ordinary skill in the art would have been motivated to make those modifications, because these are functional ingredients of fillers, and reasonably would have expected success because the prior art had used these in soft chewable compositions as filers/bulking agents. The references do not specifically 
	Applicant argues that there is absolutely nothing in Nordgren to point the skilled person in the direction of the presently claimed invention by selecting a non-starch filler over starch.
	The Examiner finds this argument unpersuasive, because NORDGREN teaches examples that do not require starch. 
	Applicant argues that the skilled person would not tum to either of the secondary references, Chau or Kanikanti, to supplement the teachings of Nordgren in an effort to arrive at the claimed invention. Chau indicates, ''the addition of fats or oils to the pre-tablet mix can cause the tableting ingredients to adhere to the die chamber and cause a reduction in the binding action of the binders present in the mix". Additionally, there would be no motivation to select either MCC or calcium hydrogen phosphate (dibasic calcium phosphate),


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618